O’NEAL, Justice
(dissenting).
I agree with the pronouncement of the •court that a carrier of persons for hire must use the utmost care and diligence for their safe carriage. That rule of law is firmly imbedded in our decisions and is in conformity with the prevailing common law on the subject. As I read the record in this case, I cannot escape the ■conclusion that the majority opinion does not give adequate consideration to the facts established and their impact upon the rule •of law announced. The plaintiff’s cause of action is based upon the allegation that the defendants carelessly, negligently and wrongfully brought the bus to a violent •and- abrupt stop without excuse or justification therefor and in disregard to the safety of its passengers, including the plaintiff.
The majority opinion wholly fails to set forth pertinent facts immediately preceding the accident. The record shows that the ■defendants’ bus was proceeding south on Western Avenue between California and Reno Streets in the City of Oklahoma City. Western Avenue carries heavy traffic, and on the morning of the accident, two rows of automobile traffic were proceeding south •on Western. Defendants’ bus was traveling south near the west curb of Western .at twelve to fifteen miles per 'hour. When the bus reached a point approximately half way between California and Reno Streets, an automobile that had been traveling south •on Western, and parallel with defendants’ bus, suddenly cut to the right some five or .•six feet in front of the bus and proceeded west across Western, and into a driveway on the west side of Western Avenue, and stopped with the rear end of the car projecting into Western Avenue approximately three feet. When the bus came to a stop the right front fender of the bus was within a few inches from the right rear fender of the automobile. Verily, the sword of Damocles was hanging over the bus driver’s head. He stopped the bus to avoid running into the side of the automobile in his direct path; yet the majority opinion holds he was negligent. Had he not stopped, but collided with the automobile, he would also be held negligent because it is evident that he had sufficient time to stop the bus within the space indicated.
The bus was traveling at a reasonable rate of speed, approximately half the speed permitted under the City Ordinance. A Mrs. Allen, a passenger on the bus, testified that she saw an automobile close in front of the bus when it was brought to a stop. Mr. Salyer, a passenger on the bus, testified that an automobile pulled in, made a right turn in front of the bus, after which the bus driver applied the brakes. Another passenger, as well as the bus driver, testified that a car pulled in — made a right turn in front of the bus — after which the bus was brought to a stop. The majority opinion states: “that the bus was brought to a stop at a place not a regular or scheduled stop”. But the opinion does not tell us why the bus was stopped between the two streets. As the bus reached the point of the accident several of the passengers, including the plaintiff, had left their seats to leave the bus at the next stop — Reno and Western. These passengers gave their version as to why the driver brought the bus to a stop.
The majority opinion states;
“It is suggested here that in all of the testimony concerning the movements of the defendant’s bus, the witnesses but expressed their opinions as to the character of the bus stop and in such descriptive terms as to afford no proof of an unusual or extraordinary movement or stop of the bus, or to indicate any negligence in its operation.”
*641I do not think that the characterization of their testimony fairly reflects the proven facts. One passenger testified that the bus did not stop right in its tracks, but slowed down before coming to a complete stop. Further, that the quick stop did not throw her from her seat, but inclined her body slightly in a forward position. Another passenger on the bus testified that the bus was slowing down for the stop. It was traveling slowly when the driver applied the brakes to keep from hitting a car that had pulled in front of the bus. Another passenger testified that he stopped the bus kind of slow — he did not stop it on the spur of the moment. He could tell he was stopping, but the stop was not made suddenly. The driver said that he just made an ordinary stop, an emergency stop, and that he did not slide his wheels. All of this testimony cannot be brushed aside by a statement that at most, it only expressed the witnesses’ opinions as to the character of the bus stop. As I view this testimony, it directly refuted the plaintiff’s theory that the bus was brought to a violent and abrupt stop without excuse or justification therefor and in disregard of plaintiff’s safety.
Entertaining these views, I think that the lower court erred in not directing a verdict in favor of the defendants.
I, therefore, respectfully dissent.